Citation Nr: 1235577	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  12-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Basic eligibility for nonservice-connected VA pension.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the RO.

A review of the Virtual VA paperless claims processing system reveals a statement dated in October 2011 in support of the Veteran's claim that is not present in the claims folder.  

In the July 2012 Statement of the Case (SOC), the RO indicated that it had reviewed this statement.  Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown to have served on active duty from April 1955 to April 1957.

2.  The Veteran is not shown to have served during a defined period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits have not been met.  38 U.S.C.A.  §§  101, 1521 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.1, 3.2, 3.3, 3.6, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  VA also has certain duties to assist the claimant in developing the claim. 

As will be discussed, there is no dispute as to the Veteran's dates of service, and consequently it is the law which governs the disposition of the case, rather than any weighing of evidence.  When the law and not the evidence are dispositive of the claim, VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the claimed benefit).


Law and Regulations

Applicable VA laws and regulations stipulate that in order for a Veteran to be entitled to pension benefits, the Veteran shall have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war. 38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(a)(3) (2011).

The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975, for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the threshold statutory service requirement is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203. 

A claim for nonservice-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Analysis

The Veteran's claim for VA pension benefits was denied on the basis that he did not have the requisite wartime service.  Indeed, the Veteran's DD Form 214 shows that he served on active duty in the United States Air Force from April 11, 1955, to April 10, 1957.

While acknowledging the Veteran's honorable service, his active service did not take place during a time that has been designated to be a period of war.  His period of active service began after the termination of the Korean conflict (i.e. after January 31, 1955) and ended prior to the commencement of the Vietnam era (i.e. before February 28, 1961).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran does not dispute his dates of service, but disputes the period of time defined for the Korean conflict.  See Statements dated September and October 2011.

Unfortunately, the periods of wartime are designated by statute and regulation.  By regulation, the Korean conflict is defined as beginning on June 27, 1950 and ending on January 31, 1955.  As such, the Board is compelled to find that his entire period of active service took place during what is deemed to be peacetime.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).

The Board recognizes the Veteran's honorable service and is sympathetic to his plight; however, the Board is bound by the law codified in Title 38 of the United States Code and Code of Federal Regulations which govern Veteran's benefits administered by the Secretary of VA.  

Thus, the Board must apply the law as it exists and cannot extend benefits out of sympathy for a particular claimant.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  

The pertinent statutes and regulations are clear that eligibility to receive VA pension benefits requires that the Veteran have served on active duty for at least 90 days at some point during a period of war as defined by Congress. 

Accordingly, on this record, basic eligibility for nonservice-connected VA pension benefits is not established.


ORDER

As the Veteran did not have requisite service to received nonservice-connected VA pension, the appeal is denied.

  

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


